                    Case 1:19-cr-01309-JB Document 7 Filed 04/16/19 Page 1 of 1




                                      CLERK’S MINUTE SHEET
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                  Before the Honorable Karen B. Molzen

                                         Preliminary/Detention

Case Number:        19-mj-1003                       UNITED STATES vs. Ortiz

Hearing Date:       4/16/2019                        Time In and Out:         9:41-9:42 / 1 min

Clerk:              E. Romero                        Courtroom:               Rio Grande

Defendant:          Ernie Ortiz                      Defendant’s Counsel:     Wayne Baker

AUSA                James Braun                      Pretrial/Probation:      D. Marrufo-Ramos

Interpreter:        N/A
Initial Appearance
☐      Defendant sworn

☐      Defendant received a copy of charging document

☐      Court advises defendant(s) of possible penalties and all constitutional rights

☐      Defendant

☐      Government moves to detain                     ☐      Government does not recommend detention

☐      Set for                                       on                            @
Preliminary/Show Cause/Identity
☒      Defendant waives Preliminary hearing

☐      Court finds probable cause                     ☐      Court does not find probable cause
Custody Status
☒      Defendant waives detention hearing
       Defendant remanded to custody of United
☒
       States Marshal's Service
☐      Conditions
Other
☐      Matter referred to     for final revocation hearing

☐
